Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action not repeated below are withdrawn based upon the arguments and amendment of the applicant. The claims now require a grating to be recorded in the medium. Responses to the arguments and amendments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Hiraoka et al. JP 2018-087934, in view of Fukuchi et al. WO 2018/070532, Asami et al. 20060173127 or Gurler et al. 20060116502. 
Hiraoka et al. JP 2018-087934 (machine translation attached) in example 3 teaches a composition for holographic recording including polyvinylacetate, CGI-909 (photoinitiator), N-vinylcarbazole (monomer, second polymer precursor), safranini O (sensitizing dye), polybutadiene propylene glycol (hydroxy content 25.3 mgKOH/g), Coronate 2507 (blocked isocyanate), ethylacetic acid, N-ethyl-2-pyrrolidone, coated upon a PET substrate and used to record a hologram which was flood cured using UV and then locally modified by patternwise heating at 85 degrees C using a thermal head [0158-0163]. Examples at [0164-0165, 0166-0168,0169-0170,0171-0174,0175-0176,0178-0179] are similar, but include poly(propylene glycol) as the hydroxyl group containing reactant with the blocked isocyanate and in the example at [0178-0179], the heating is to 120 degrees C. Thermoplastic polymers including hydroxy or amines groups which react with (blocked)isocyanates are disclosed including  polypropylene polyol, a polycaprolactone polyol, polyester polyol, a polycarbonate polyol, ethylene glycol, propylene glycol, and 1,4-butanediol , for example,  1,5-pentanediol , 3-methyl-1,5-pentanediol , 1,6-hexanediol , neopentyl glycol, glycol, 1,4-cyclohexanediol , etc.] Examples thereof include 1,4-cyclohexanedimethanol , decamethylene glycol, trimethylolpropane, polyethylene glycols, poly (Propylene Glycol), and polytetramethylene glycol  [0090-0091]. Isocyanates which can be blocked include aliphatic series isocyanates, such as hexamethylene di-isocyanate, lysinemethylester diisocyanate, and 2,4,4-trimethylhexamethylene diisocyanate , and isophorone diisocyanate, for example,  An alicyclic isocyanate such as 4,4' - methylenebis (cyclohexyl isocyanate) ; and a tolylene diisocyanate ; Examples thereof include compounds obtained by blocking aromatic isocyanates such as 4,4 ′ - diphenylmethane diisocyanate, xylylene diisocyanate, and naphthalene - 1,5 ′ - diisocyanate with polyhydric alcohols such as trimethylolethane and trimethylolpropane [0092]. Useful monomers are disclosed [0030-0044]. Useful photoinitiators and sensitizers are disclosed [0048-0051]. Chain transfer agents are disclosed at [0052-0053]. Useful matrices are disclosed [0046-0047]. Exposure and processing, including heating at 30-50 degrees C and flood curing are disclosed [0055-0086].
Fukuchi et al. WO 2018/070532 (machine translation attached)  teaches blocking agents for protecting isocyanates including alcohol, alkylphenol, phenol, active methylene, mercaptan, acid amide, acid imide, imidazole, urea, oxime, amine, imide, and pyrazole compounds. Can be mentioned. Examples of more specific blocking agents are shown below.  (1) Alcohols; alcohols such as methanol, ethanol, 2-propanol, n-butanol, sec-butanol, 2-ethyl-1-hexanol, 2-methoxyethanol, 2-ethoxyethanol, 2-butoxyethanol, ( 2) Alkylphenol-based mono- and dialkylphenols having an alkyl group having 4 or more carbon atoms as a substituent, such as n-propylphenol, iso-propylphenol, n-butylphenol, sec-butylphenol, t-butylphenol, Monoalkylphenols such as n-hexylphenol, 2-ethylhexylphenol, n-octylphenol, n-nonylphenol, di-n-propylphenol, diisopropylphenol, isopropyl creso Dialkylphenols such as di-n-butylphenol, di-t-butylphenol, di-sec-butylphenol, di-n-octylphenol, di-2-ethylhexylphenol, di-n-nonylphenol, (3) phenolic; , Cresol, ethylphenol, styrenated phenol, hydroxybenzoate, etc. (4) active methylene series; dimethyl malonate, diethyl malonate, methyl acetoacetate, ethyl acetoacetate, acetylacetone, etc. (5) mercaptan series; butyl mercaptan , Dodecyl mercaptan, etc. (6) acid amide type; acetanilide, acetic acid amide, ε-caprolactam, δ-valerolactam, γ-butyrolactam, etc. (7) acid imide type; succinimide, maleic acid imide, etc. (8) Imida (9) urea system; urea, thiourea, ethylene urea, etc. (10) oxime system; formaldoxime, acetoaldoxime, acetoxime, methylethylketoxime, cyclohexanone oxime, etc. (11) amine series; diphenylamine, aniline, carbazole, di-n-propylamine, diisopropylamine, isopropylethylamine, etc. (12) imine series; ethyleneimine, polyethyleneimine, etc. (13) bisulfite; sodium bisulfite, etc. (14) pyrazole series; pyrazole, 3-methylpyrazole, 3,5-dimethylpyrazole and the like; (15) triazole series; 3,5-dimethyl-1,2,4-triazole and the like.
Asami et al. 20060173127 teaches useful isocyanate blocking agents including phenol, lactam, oxime, pyrazole and triazole blocking agents. Specific examples of these blocking agents include, for example, phenol-based blocking agents such as phenol, cresol, xylenol, nitrophenol, black phenol, ethyl phenol, hydroxydiphenyl, t-butyl phenol, methyl hydroxybenzoate and the like. Lactam blocking agents such as ε-caprolactam, <5-valerolactam, y-butyrolactam, monopropiolactam, etc .; oxime blocking agents such as acetoamidoxime, formamidoxime, acetone oxime, and methyl Ethyl ketone oxime, butanone oxime, methyl isobutyl ketone oxime, methyl amyl ketone oxime, diacetyl monooxime, benzophenone oxime, cyclohexanone Oxime, methylhexanone oxime, etc .; pyrazoles such as 1,2-virazole and 3,5-dimethyl virazole; triazoles such as 1H-1,2,4-triazole, 1H — 1,2,3-triazole, 1H-1,2,4-triazol-3-thiol, 1H-1,2,3-triazolo, 5-b] pyridine [0035]
Gurtler et al. 20060116502 teaches blocking agents for isocyanates including caprollactams, methyl ether ketoximes, diethyl malonate, triazoles, pyrazoles, secondary amines and the like [0008-00013]. The use of secondary amine of formula (I) is disclosed [0016-0019,0028].

    PNG
    media_image1.png
    241
    440
    media_image1.png
    Greyscale

It would have been obvious to modify the composition of Hiraoka et al. JP 2018-087934  by using isocyanates blocked by other known blocking agents, such as butoxyethanol, mercaptans, secondary amines, methylhexanone and acetic acid amide disclosed by Fukuchi et al. WO 2018/070532, Asami et al. 20060173127 or Gurtler et al. 20060116502 with a reasonable expectation of success in forming useful photosensitive compositions based upon these being known equivalents to the phenols, alcohols and oximes disclosed in 
Hiraoka et al. JP 2018-087934.
	The applicant argues that the blocked isocyanates of r formulae 102, 1004, 1005, 1006, 1008 or 1013 are not taught. The added references clearly establish that these linkages resulting from the use of known blocking agents including mercaptans/thiol (102), methylhexanone oximes, (1004), butanone oximes (1005), butoxyethanol (1006), acetamide (1008) and secondary amines (1013) as blocking groups for isocyanates are obvious. 

Claims 1-11,13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Choi et al. 20150064417, in view of Fukuchi et al. WO 2018/070532, Asami et al. 20060173127 or Gurtler et al. 20060116502. 
Choi et al. 20150064417 inventive teaches compositions 1-8 which include acrylate monomers (monomer, second polymer precursor), photoinitiator, blocked isocyanates (isocyanates 1-2), a surfactant/leveling agent and solvent (table 1, pages 8-9) [0146-0176]. Useful isocyanates are disclosed [0061-0067]. Holograms were recorded using the process disclosed at [0088-0112]. The use of isocyanates which are completely or partially blocked/protected by reaction with blocking agents is disclosed [0041]. Disclosed blocked isocyanates include Desmodur PM76, Desmodur BL3175, Desmodur BL3272, Desmodur BL3370, Desmodur BL3475, Desmodur BL4265, Desmodur BL5375, Desmodur BLXP2677 [0013]. 
It would have been obvious to modify the composition of Choi et al. 20150064417  by using isocyanates blocked by other known blocking agents, such as butoxyethanol, mercaptans, secondary amines, methylhexanone and acetic acid amide disclosed by Fukuchi et al. WO 2018/070532, Asami et al. 20060173127 or Gurtler et al. 20060116502 with a reasonable expectation of success in forming useful photosensitive compositions based upon these being known equivalents to the phenols, alcohols and oximes disclosed in 
Choi et al. 20150064417.

Claims 1-11,13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 05-323850, in view of Fukuchi et al. WO 2018/070532, Asami et al. 20060173127 or Gurtler et al. 20060116502.
Ueda JP 05-323850 (machine translation attached) in example 1 teaches a holographic recording composition (OMNIDEX 352) dissolved in methyl ethyl ketone and toluene, with a m-cresol blocked isocyanate thermal crosslinking agent, tolylene diisocyanate and glycerin, 1.3- (???) and butyl stanoxane. This is coated upon an glass substrate, dried, a protective triacetyl cellulose film is applied, the holograms is recorded using an Ar ion laser, the holograms was fixed using UV light and then heated at 120 degrees C for 30 minutes [0077-0081]. Example 2 teaches a holographic recording composition (HRF-750, which includes a hydroxy containing binder) dissolved in methyl ethyl ketone and toluene, with an acetylacetone blocked isocyanate thermal crosslinking agent and tolylene diisocyanate. This is coated upon an glass substrate, dried, a protective triacetyl cellulose film is applied, the holograms is recorded using an Ar ion laser, the holograms was fixed using UV light and then heated at 120 degrees C for 30 minutes [0082-0085].  The presence of binders, monomer and photoinitiators in HRF-750 and omnidex 352 is disclosed [0043]. The thermal crosslinking agent is a blocked isocyanate  which is deprotected when heated including  block isocyanate, it is ***** cyanate, 1,5-naphthylene ester diisocyanate , and 4,4-diphenylmethane diisocyanate , A tolidine isocyanate, 1,6-hexamethylene ester diisocyanate , isophorone diisocyanate, xylylene diisocyanate, lysine diisocyanate, triphenylmethane diisocyanate,  Diisocyanates such as tris (isocyanatophenyl) thiophosphate ; Examples of the triisocyanate compound include alcohols such as methanol and ethanol, phenols such as phenol and cresol, and active methylene compounds such as acetylacetone and ethyl acetoacetate as a blocking agent. Among these, a tolylene diisocyanate blocked with meta-cresol having a relatively low dissociation temperature, and a tolylene diisocyanate blocked with acetylacetone are particularly preferred. It is also useful to add a catalyst to reduce the dissociation temperature of the blocked isocyanate. Preferred catalysts include 1,3 - ******************. Table 1 shows the relationship between the representative blocking agent of the tolylene diisocyanate and the dissociation temperature [0048-0049]
It would have been obvious to modify the composition of Ueda JP 05-323850  by using isocyanates blocked by other known blocking agents, such as butoxyethanol, mercaptans, secondary amines, methylhexanone and acetic acid amide disclosed by Fukuchi et al. WO 2018/070532, Asami et al. 20060173127 or Gurtler et al. 20060116502 with a reasonable expectation of success in forming useful photosensitive compositions based upon these being known equivalents to the phenols, alcohols and oximes disclosed in 
Ueda JP 05-323850.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 4, 2022